ORDER

BRYSON, Circuit Judge.
Phillip McAfee petitions for a writ of mandamus to direct the Office of Personnel Management (OPM) to disclose his Administrative Law Judge (ALJ) examination score, enter his name on the ALJ Register, and prohibit OPM from issuing any ALJ certificates until after the former two acts have been completed.
McAfee does not state any basis for this court’s jurisdiction. If a decision of a forum or officer is not appealable to us, we do not have jurisdiction to consider a petition for a writ of mandamus regarding that forum or officer. See In re Makari, 708 F.2d 709, 711 (Fed.Cir.1983) (this court lacks jurisdiction to consider mandamus petitions seeking review of decisions of the Commissioner if the court does not have jurisdiction to review the decisions by direct appeal). Because we would have no jurisdiction over a direct appeal from an OPM decision in this matter, we do not have jurisdiction to consider a mandamus petition regarding the OPM decision. Finally, we note that 28 U.S.C. § 1361 provides district courts, but not this court, with “original jurisdiction of any action in the nature of mandamus to compel an officer or employee of the United States or any agency thereof to perform a duty owed to the plaintiff.”
Accordingly,
IT IS ORDERED THAT:
*293McAfee’s petition is dismissed for lack of jurisdiction.